UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1735


GLENN MYER,

                    Plaintiff - Appellant,

             v.

SUSAN STONEY; COUNTY OF FAIRFAX GOVERNMENT; SHARON
BULOVA, Chairman of County of Fairfax; HON. MICHAEL JOSEPH CASSIDY,
Presiding Judge, Chief Judge; OMAR MERCEDES; CHRISTOPHER BARR;
TECHNICAL DEPARTMENT, Fairfax County Courthouse,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00722-LMB-MSN)


Submitted: December 28, 2018                                      Decided: February 8, 2019


Before GREGORY, Chief Judge, THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn Myer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Glenn Myer appeals the district court’s order dismissing his 42 U.S.C. § 1985

(2012) action for lack of subject matter jurisdiction. We have reviewed the record and

find no reversible error. While the district court may have erred in concluding that

Myer’s claim against Christopher Barr was barred by quasijudicial immunity, see

McCray v. Maryland, 456 F.2d 1, 4 (4th Cir. 1972) (holding that quasi-judicial immunity

does not extend to clerk’s performance of “required ministerial act[s] such as properly

filing papers”), its conclusion that Myer failed to allege that Barr conspired to violate

Myer’s civil rights is well-supported. The district court also erroneously determined that

the County of Fairfax Government (“the County”) was not subject to suit. See Va. Code

Ann. § 15.2-1404 (2018) (“Every locality may sue or be sued in its own name in relation

to all matters connected with its duties.”). But, the court properly found that Myer did

not sufficiently allege that the County was involved in a conspiracy to violate his civil

rights. With respect to the remainder of Myer’s claims, we affirm for the reasons stated

by the district court. Myer v. Stoney, No. 1:18-cv-00722-LMB-MSN (E.D. Va. June 21,

2018). We grant leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2